ITEMID: 001-86901
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF ARTSYBASHEV v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Isabelle Berro-Lefèvre;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Renate Jaeger;Volodymyr Butkevych;Zdravka Kalaydjieva
TEXT: 4. The applicant was born in 1971 and lives in Makiyivka.
5. On 25 August 1997 criminal proceedings were instituted against the applicant and two other individuals on suspicion of murder. On the same date the applicant was arrested and remanded in custody.
6. In December 1997 the applicant was committed for trial.
7. On 19 March 1998 the Chervonogvardiysky District Court of Makiyivka (Червоногвардійський районний суд м. Макіївка) remitted the case to the investigative authorities for additional investigation.
8. On 31 August 1998 the additional investigation was terminated and the case was referred back to the District Court.
9. On 21 May 1999 the District Court convicted the applicant of aggravated murder and sentenced him to eleven years’ imprisonment.
10. On 20 July 1999 the Donetsk Regional Court (Донецький обласний суд) quashed the judgment and remitted the case for additional pre-trial investigation.
11. On 15 December 1999 the additional investigation was terminated and the case was referred to the District Court.
12. On 2 June 2000 the District Court remitted the case for additional investigation.
13. In September 2000, after the additional investigation was terminated, the case was referred back to the District Court.
14. On 27 October 2000 the District Court again remitted the case for additional investigation.
15. In February 2001 the case was referred to the Regional Court to act as a first-instance court.
16. On 24 July 2001 the Regional Court convicted the applicant of aggravated murder and sentenced him to fourteen years’ imprisonment.
17. On 11 July 2002 the Supreme Court upheld the judgment.
18. Throughout the course of the proceedings some thirty-two hearings were scheduled by the trial court. Some twelve of them were adjourned on account of one or more of the five witnesses’ failures to appear. Two hearings were adjourned in view of the authorities’ failure to bring the applicant, who was kept in custody, before the court. On seven occasions the hearings were postponed on account of the judge’s ill health.
VIOLATED_ARTICLES: 6
